Exhibit 12.1 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES Ratios of Earnings to Fixed Charges (in thousands, except ratios) Six Months Ended Ended June 30 Earnings before income from equity investees (1) Add : Distributed income of unconsolidated joint ventures Amortization of previously capitalized interest Interest expense Interest portion of rent expense 756 591 Earnings available for fixed charges Fixed charges: Interest expense Capitalized interest and capitalized amortization of debt issue costs 87 Interest portion of rent expense Total fixed charges Ratio of earnings to fixed charges (1) Earnings before income from equity investees for the six month ended June 30, 2009 includes: a $10.5 million gain on early extinguishment of debt from an exchange offer of common shares for convertible debt; a $31.5 million gain on acquisition of previously held unconsolidated joint venture interest and a $5.2 million impairment charge related to a property held and used.For the period June 30, 2008, earnings before income from equity investees contained an $8.9 million loss on early termination of two US treasury rate lock agreements. TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES Ratios of Earnings to Combined Fixed Chargesand Preferred Distributions (in thousands, except ratios) Six Months Ended Ended June 30 Earnings before income from equity investees (1) Add : Distributed income of unconsolidated joint ventures Amortization of previously capitalized interest Interest expense Interest portion of rent expense 756 591 Earnings available for fixed charges and preferred dividends Fixed charges: Interest expense Capitalized interest and capitalized amortization of debt issue costs 87 Interest portion of rent expense Total fixed charges Preferred dividends Total fixed charges and preferred distributions Ratio of earnings to fixed charges and preferred distributions (1) Earnings before income from equity investees for the six month ended June 30, 2009 includes: a $10.5 million gain on early extinguishment of debt from an exchange offer of common shares for convertible debt; a $31.5 million gain on acquisition of previously held unconsolidated joint venture interest and a $5.2 million impairment charge related to a property held and used.For the period June 30, 2008, earnings before income from equity investees contained an $8.9 million loss on early termination of two US treasury rate lock agreements.
